t c summary opinion united_states tax_court mary a scott petitioner v commissioner of internal revenue respondent docket no 8717-09s filed date mary a scott pro_se anne m craig for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure the issues for decision are whether petitioner is entitled to deductions for unreimbursed employee business_expenses and whether petitioner is entitled to a deduction for tax preparation fees background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits petitioner resided in the state of florida when the petition was filed during petitioner worked as an international flight attendant for continental airlines continental petitioner began working for continental in all of petitioner’s working flights originated in newark new jersey petitioner has lived with her daughter in the metropolitan area of tampa florida for about years in order for her daughter to be closer to her grandparents because petitioner’s flights abroad originated in newark petitioner drove to tampa international airport parked her car although petitioner was an international flight attendant she had one flight which landed in honolulu hawaii petitioner explained that the airline industry treats hawaii as international because it is outside the continental_united_states in a fee lot and commuted by a continental flight to newark either in a jump seat or regular seat when petitioner returned from her working flight she commuted back to tampa via a continental flight during the flights between tampa and newark petitioner did not work as a flight attendant but rather flew as a passenger typically petitioner flew on these flights free of charge but if she flew in a regular seat as opposed to a jump seat continental charged a trip pass fee on several occasions no seat was available on the flight from newark to tampa so petitioner flew from newark to orlando florida where she would rent a car and drive to tampa international airport in order to retrieve her car on the occasion that petitioner worked back-to-back trips she would rent a hotel room in newark so that she could sleep between her flights petitioner also rented a hotel room in newark when she attended training sessions there upon arrival at an international location continental provided transportation from the airport to the hotel for petitioner and her fellow crew members although the hotel and transportation were paid for by continental the crew members were expected to tip the van drivers at their own expense petitioner’s layover in an international location was typically to days during the layovers petitioner incurred various meal and incidental_expenses that were not reimbursed by continental including the tips to the van drivers instead continental provided a per_diem_allowance that was paid to petitioner via her paycheck petitioner’s final pay stub for shows a year-to-date per_diem_allowance of dollar_figure this final pay stub also shows year-to-date amounts for fa union dues of dollar_figure and trip pass fees of dollar_figure the continental inflight policies procedures manual highlights the duties and responsibilities of flight attendants flight attendants are required to carry the following items while on duty flashlight alarm clock wristwatch and pen although uniforms are provided by continental they are to be clean and in good repair female flight attendants are required to wear plain black shoes and pantyhose luggage used by a flight attendant is to be company approved and solid black in color a flight attendant’s hair must be clean and well kempt and hands and fingernails must be clean and well manicured finally the manual indicates that crew scheduling functions and company services are available via telephone and through the internet from both base and home computers in petitioner paid dollar_figure to have her federal_income_tax return prepared petitioner timely filed her form_1040 u s individual_income_tax_return which was completed by a professional tax preparer as relevant herein petitioner’s return includes a schedule a itemized_deductions a form_2106 employee business_expenses and a three-page list of statements on her schedule a petitioner claimed inter alia a deduction for unreimbursed employee business_expenses of dollar_figure and a deduction for tax preparation fees of dollar_figure the schedule a entry for unreimbursed employee business_expenses also includes the notation see statement statement describes the unreimbursed employee business_expenses as follows description amount union and professional dues uniforms and protective clothing from form_2106 total dollar_figure big_number big_number big_number the amount for uniforms and protective clothing consists of dollar_figure for uniforms ie shoes and luggage dollar_figure for dry cleaning and uniform maintenance dollar_figure for hair and nail maintenance and dollar_figure for pantyhose on her form_2106 petitioner reported her expenses as follows description vehicle expenses parking fees tolls and transportation not involving overnight travel or commuting to and from work travel_expenses while away from home other business_expenses meals and entertainment amount -0- dollar_figure big_number big_number the amount for parking fees tolls and transportation is the cost petitioner paid to park at tampa international airport the travel_expenses while away from home include tips to van drivers of dollar_figure telephone and cellular phone charges of dollar_figure hotel bills of dollar_figure taxi and local transportation costs while on layovers to go to restaurants and shops of dollar_figure trip pass fees of dollar_figure car rentals of dollar_figure and internet costs of dollar_figure the other business_expenses include costs for a flashlight pens batteries and other required travel items the form_2106 also reflects reimbursements petitioner received from continental of dollar_figure after taking into account the reimbursements and a 70-percent allowance factor for employees subject_to u s department of transportation dot hours_of_service limits line on this form indicates a total deduction of dollar_figure which amount the form instructs to be entered on line of schedule a however petitioner’s line of schedule a also included the additional_amounts as listed in statement in a notice_of_deficiency respondent disallowed the deduction for unreimbursed employee business_expenses and the deduction for tax preparation fees the instructions for form_2106 pincite state employees subject_to the dot hours_of_service limits include certain air transportation employees such as pilots and crew discussion i burden_of_proof in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of showing that the determination is in error rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioner has neither alleged that sec_7491 applies nor established her compliance with its requirements accordingly petitioner bears the burden_of_proof see rule a deductions are a matter of legislative grace and the taxpayer bears the burden_of_proof to establish entitlement to any claimed deduction rule a 503_us_79 292_us_435 this burden requires the taxpayer to substantiate claimed deductions by keeping and producing adequate_records that enable the commissioner to determine the taxpayer’s correct_tax liability sec_6001 65_tc_87 affd per curiam 540_f2d_821 5th cir a taxpayer claiming a deduction on a federal_income_tax return must demonstrate that the deduction is allowable pursuant to some statutory provision and must further substantiate that the expense to which the deduction relates has been paid_or_incurred see sec_6001 hradesky v commissioner supra sec_1_6001-1 income_tax regs if the taxpayer establishes that she has incurred a deductible expense yet is unable to substantiate the exact amount the court may estimate a deductible amount but may bear heavily against the taxpayer whose inexactitude is of her own making 39_f2d_540 2d cir the taxpayer must present sufficient evidence for the court to form an estimate because without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir 85_tc_731 however the court cannot estimate a taxpayer’s expenses with respect to the items enumerated in sec_274 50_tc_823 affd per curiam 412_f2d_201 2d cir rodriguez v commissioner tcmemo_2009_22 strict substantiation requirements of sec_274 preclude the court and taxpayers from approximating expenses subject_to that section sec_274 requires strict substantiation for any traveling expense under sec_162 and listed_property such as cellular telephones see sec_280f sec_274 and the regulations thereunder require taxpayers to substantiate their deductions by adequate_records or sufficient evidence establishing the amount time place and business_purpose of the expense to corroborate the taxpayer’s own testimony see sec_1_274-5t temporary income_tax regs fed reg date in the absence of evidence establishing the elements of the expenditure or use deductions must be disallowed entirely sec_274 sanford v commissioner supra see also sec_1_274-5t temporary income_tax regs fed reg date ii unreimbursed employee business_expenses sec_162 generally allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business the term trade_or_business as used in sec_162 includes the trade_or_business of being an employee 54_tc_374 the determination of whether an expenditure satisfies the requirements for deductibility under sec_162 is a question of fact 320_us_467 in general an expense is ordinary if it is considered normal usual or customary in the context of the particular business out of which it arose 308_us_488 generally an expense is necessary if it is appropriate and helpful to the operation of the taxpayer’s trade_or_business 383_us_687 83_tc_356 affd 777_f2d_662 11th cir on the other hand sec_262 generally disallows a deduction for personal living or family expenditures_for employees in the transportation industry the internal_revenue_service publishes an annual revenue_procedure that offers an exception to the above substantiation requirements for meals and incidental_expenses m ie incurred by an employee while traveling away from home see revproc_2005_10 sec_4 2005_1_cb_341 under the exception transportation industry employees whose employer provides a per_diem_allowance may deduct their meals using the published federal m ie rate in lieu of claiming actual expenses and maintaining records id for unreimbursed employee business_expenses the initial inquiry is whether the taxpayer received reimbursement or had the right to receive reimbursement from his employer 788_f2d_1406 9th cir affg tcmemo_1984_533 in other words a taxpayer may not deduct unreimbursed expenses if the employee fails to seek reimbursement for work-related expenses see 85_tc_798 24_tc_21 petitioner received reimbursement for m ie while on layovers abroad of dollar_figure the remainder of petitioner’s expenses were not reimbursed nor was petitioner eligible for reimbursement a union and professional dues petitioner claimed an unreimbursed employee_business_expense deduction for union dues of dollar_figure petitioner’s final pay stub for shows a year-to-date amount for union dues of dollar_figure therefore petitioner is entitled to a deduction for union dues of dollar_figure see sec_162 sec_1_162-15 sec_1_162-20 income_tax regs b uniforms and protective clothing petitioner claimed an unreimbursed employee_business_expense deduction for uniforms and protective clothing of dollar_figure which includes amounts for shoes luggage and pantyhose dry cleaning and uniform maintenance and hair and nail maintenance_expenses for uniforms are deductible if the uniforms are of a type specifically required as a condition_of_employment the uniforms are not adaptable to general use as ordinary clothing and the uniforms are not worn as ordinary clothing 30_tc_757 wasik v commissioner tcmemo_2007_148 beckey v commissioner tcmemo_1994_514 as a condition of her employment petitioner was required to wear a uniform provided by continental petitioner was also required to wear plain black shoes and pantyhose and use approved luggage petitioner testified that she would never wear pantyhose or her work shoes in her real life nevertheless the shoes and pantyhose are adaptable to general use as ordinary clothing petitioner provided one legible receipt for a purchase of dollar_figure at luggage servicing inc in light of the number of trips petitioner flew for continental in it is clear that petitioner’s use of the luggage for work was more than merely incidental thus its expense is deductible therefore of the amounts deducted for uniforms dollar_figure and pantyhose dollar_figure petitioner is entitled to a deduction of dollar_figure the remaining amounts were expended for personal purposes and as such are not deductible see sec_262 if the cost of acquiring clothing is deductible then the cost of maintaining the clothing is also deductible see 23_tc_218 affd 230_f2d_79 7th cir had petitioner been required to purchase the continental uniforms ie slacks skirt blouse jacket such expenses would have been deductible as the uniforms were not adaptable to general use as ordinary clothing see yeomans v commissioner supra petitioner claimed a deduction of dollar_figure for dry cleaning and uniform maintenance but provided only four receipts for dry cleaning two of which appear to be for non- a second receipt in the record that purports to be for luggage is illegible and therefore of no use to the court work-related attire however we are satisfied that petitioner did incur some expenses for dry cleaning and uniform maintenance accordingly exercising our discretion but bearing heavily against petitioner who bears sole responsibility for any inexactitude see cohan v commissioner f 2d pincite we hold that petitioner is entitled to a deduction for dry cleaning and uniform maintenance of dollar_figure grooming expenses ie hair and nail maintenance are inherently_personal expenses and amounts expended for grooming are not deductible regardless of whether an employer requires an employee to be well groomed 74_tc_1266 accordingly petitioner is not entitled to a dollar_figure deduction for grooming expenses in sum of the dollar_figure petitioner claimed as a deduction for uniforms and protective clothing petitioner is entitled to a deduction of dollar_figure c parking fees tolls and transportation petitioner claimed dollar_figure on her form_2106 for parking fees tolls and transportation_expenses that did not involve overnight the first receipt is an item drop-off summary dated july showing an amount of dollar_figure and listing two items brown cotton skirt and white slacks the court notes that the continental flight attendant’s uniform does not consist of these items the second receipt is a sales receipt dated july showing a total of dollar_figure which date and amount seem consistent with the drop-off receipt for the brown cotton skirt and white slacks travel or commuting to and from work petitioner explained that this amount represents the cost of parking her car at tampa international airport it is well settled that parking fees a taxpayer incurs as a part of his or her commute are nondeductible personal expenses see sec_262 see also 326_us_465 60_tc_834 accordingly petitioner may not deduct parking expenses d travel_expenses on her form_2106 petitioner claimed dollar_figure for travel_expenses while away_from_home_overnight petitioner explained that this amount includes telephone and cellular phone charges of dollar_figure internet costs of dollar_figure hotel costs of dollar_figure trip pass fees of dollar_figure car rentals of dollar_figure taxis and local transportation while on layovers of dollar_figure and tips to van drivers of dollar_figure telephone cellular phone and internet costs petitioner stated that flight attendants are required to have a phone in order for continental to contact them regarding schedule changes however basic service on the first telephone line in a taxpayer’s residence is deemed a nondeductible personal_expense sec_262 petitioner has neither alleged that she used a dedicated line for her continental activities nor shown that her telephone expenses were more than the basic service on a first telephone line thus she is not entitled to any deduction for_the_use_of the telephone in her home cellular telephones are included in the definition of listed_property sec_280f and are subject_to the strict substantiation requirements of sec_274 petitioner has not introduced evidence sufficient to substantiate the expense and use of her cellular telephone and in fact only provided one cellular telephone bill for the period of date further petitioner did not demonstrate that any business use of her cellular telephone was other than incidental accordingly petitioner is not entitled to a deduction for cellular telephone expenses for petitioner stated that flight attendants are required to have internet access in order to bid on schedules or for continental to contact them in the event of a schedule change petitioner deducted dollar_figure for internet expenditures but the record includes only one statement dated date with handwritten notations indicating an internet access cost of approximately dollar_figure per month or dollar_figure for the year the court has characterized internet expenses as utility expenses verma v commissioner tcmemo_2001_132 strict substantiation therefore does not apply and the court may petitioner testified that she did not use her cellular telephone in foreign countries because it was too expensive to do so and continental knew how to reach her at the hotel if need be estimate petitioner’s deductible expenses provided that the court has a reasonable basis for making an estimate cohan v commissioner supra pincite see vanicek v commissioner t c pincite an estimate must have a reasonable evidentiary basis pistoresi v commissioner tcmemo_1999_39 petitioner has not demonstrated that her business use of the internet was other than incidental nor has petitioner presented any evidence upon which the court can make a reasonable estimate of its costs therefore petitioner is not allowed a deduction for costs associated with internet access commuting expenses between tampa and newark petitioner deducted expenses for hotels in newark trip pass fees for flights between florida and newark and car rentals for renting cars in orlando and driving back to tampa to retrieve her car these are essentially commuting expenses as continental treated petitioner as if she lived in newark and petitioner made a personal choice to live in tampa see commissioner v flowers supra pincite it is clear that as a matter of law a taxpayer’s cost of commuting between the taxpayer’s personal_residence and place of employment no matter how far is a nondeductible personal_expense id sec_1 e b income_tax regs accordingly petitioner is we note that continental provided free internet access to petitioner at her home base in newark not entitled to a deduction for hotel costs in newark trip pass fees and car rental expenses transportation_expenses while on layovers abroad petitioner deducted dollar_figure for taxis and local transportation while on layovers abroad and dollar_figure for tips to the drivers of the airport transfer vans as discussed infra these expenses are included in petitioner’s per_diem_allowance for m ie if an employee computes the amount allowable as a deduction for meal and incidental_expenses for travel away from home in accordance with this revenue_procedure no other deduction is allowed to the employee with respect to those expenses revproc_2005_10 sec c b pincite accordingly petitioner is not entitled to a deduction for transportation_expenses while abroad in addition to the deduction for m ie discussed infra e other business_expenses petitioner deducted dollar_figure for supplies equipment including a flashlight batteries pens and other required travel items such as an alarm clock and wrist watch assuming arguendo that these items are deductible but see sec_262 proscribing generally any deductions for personal living or family_expenses petitioner has not demonstrated that any such items were acquired in the year in issue or if so the amount_paid accordingly petitioner is not entitled to a deduction for other business_expenses f meals and incidental expenses--per diem allowance petitioner claimed dollar_figure on her form_2106 for m ie she reduced this amount by the per_diem_allowance paid_by continental of dollar_figure and then deducted percent as an employee subject_to dot hours_of_service limits or dollar_figure petitioner presented documents from her tax_return_preparer that suggest the amount of m ie should have been dollar_figure reduced by the per_diem_allowance paid_by continental of dollar_figure and deducted at a rate of percent or dollar_figure as mentioned supra the commissioner is authorized to prescribe rules under which certain types of expense allowances including per_diem allowances for ordinary and necessary expenses for traveling away from home will be regarded as satisfying the substantiation requirements of sec_274 sec_1_274-5 income_tax regs under this authority the commissioner issued revproc_2005_10 supra which provides rules for using a per_diem method to substantiate amounts of meals and incidental_expenses the term incidental_expenses includes fees and tips given to various individuals and the cost of transportation between places of lodging and places where meals are taken id sec_3 c b pincite the per_diem method is available to employees only if their employers pay a per_diem_allowance in lieu of reimbursing the actual expenses an employee pays while traveling away from home id sec_1 c b pincite the federal per_diem rates for m ie for localities outside the continental_united_states oconus are established by the secretary of defense for nonforeign locations ie hawaii and the secretary of state for foreign locations id sec_3 b c b pincite the oconus m ie rates are updated monthly id the full applicable federal m ie rate is available for a full_day of travel from a m to midnight and three-fourths of the applicable_rate is available for each partial day in which the employee is away from home id sec c b pincite- to illustrate in petitioner departed newark on april pincite p m en route to zurich switzerland petitioner returned to newark from zurich on april pincite p m as a the oconus m ie rates for nonforeign locations ie hawaii can be found on the u s department of defense web site at http www defensetravel dod mil perdiem perdiemrates html the oconus m ie rates for foreign locations can be found on the u s department of state web site at http aoprals state gov web920 per_diem asp although revproc_2005_10 sec 2005_1_cb_341 permits proration of the federal m ie rate using any method that is consistently applied and in accordance with reasonable business practice the facts in this case do not suggest that any other method alluded to in the revenue_procedure would be in petitioner’s best interest result of this trip petitioner is allowed full_day for april and partial days for april and or times the applicable federal m ie rate the applicable federal m ie rate for zurich for date according to the u s department of state web site is dollar_figure thus the m ie rate allowable for this trip is dollar_figure dollar_figure x dollar_figure by comparison petitioner departed newark on july pincite p m en route to zurich and returned to newark on july pincite p m generating a per_diem expense of times the applicable federal m ie rate the applicable federal m ie rate for zurich for date is dollar_figure thus the m ie rate allowable for this trip is dollar_figure dollar_figure x dollar_figure in order to determine the total federal m ie allowable for this procedure must be completed for each of petitioner’s trips during that year in applying this process to petitioner’s trip records the total federal m ie allowable for is dollar_figure the federal m ie of dollar_figure is the amount that should have been reported on line of petitioner’s form_2106 this amount is reduced by the amount that continental reimbursed petitioner for her per_diem_allowance dollar_figure to arrive at dollar_figure because petitioner is an employee subject_to the dot hours_of_service limits petitioner is entitled to deduct percent of this amount or dollar_figure accordingly of the dollar_figure petitioner claimed as a deduction for m ie petitioner is entitled to a deduction of dollar_figure iii tax preparation fees a taxpayer may deduct ordinary and necessary expenses_incurred in connection with the determination collection and refund of taxes see sec_212 such deductible expenses include expenses_incurred in connection with the preparation of tax returns see sec_1_212-1 income_tax regs where a taxpayer establishes that she has incurred certain kinds of expenses but is unable to substantiate the precise amount of the expenses we may estimate the amounts of the deductible expenses see cohan v commissioner f 2d pincite petitioner claimed a deduction of dollar_figure for tax preparation fees at trial petitioner provided credible testimony that she incurred expenses for the preparation of her tax_return of dollar_figure accordingly we hold that petitioner is entitled to a deduction of dollar_figure for tax preparation fees see id conclusion we have considered all of the arguments made by petitioner and to the extent that we have not specifically addressed them we conclude that they are without merit to reflect the foregoing decision will be entered under rule
